Citation Nr: 1711070	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-08 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability (other than posttraumatic stress disorder (PTSD), to include schizophrenia, cannabis delusional disorder, attention deficit disorder (ADD), depression and adjustment and mood disorders).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1981 to December 1982, to include service aboard the USS HUNLEY (AS-31).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO, in part, denied service connection for cannabis (hashish) delusional disorder (claimed as  schizophrenia).  The Veteran appealed this adverse determination to the Board.  In May 2012, the Veteran and his spouse testified before the undersigned at a videoconference hearing conducted via the above RO.  A copy of the hearing transcript is of record. 

In July 2013, the Board remanded the appeal to the RO for additional development. The requested development has been accomplished and the appeal has returned to the Board for further appellate consideration.  As noted by the Board in June 2013, the Veteran's initial claim was for service connection for a psychiatric disorder referred to only as schizophrenia, but was later expanded to include cannabis delusional disorder, PTSD, and any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

Also developed for appellate consideration for the Board in July 2013 was the issue of entitlement to service connection for scars of the shoulders.  By a February 2014 rating action, the RO granted service connection for shoulder scars; an initial noncompensable rating was assigned, effective October 30, 2008--the date VA received the Veteran's initial claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  In view of the foregoing, the only issue remaining for appellate consideration is the one listed on the title page.

This appeal was most recently before the Board in June 2016.  At that time, the Board denied service connection for PTSD.  The Board remanded the claim for service connection for an acquired psychiatric disability (other than PTSD) to the Agency of Original Jurisdiction (AOJ).  The Board requested that the AOJ schedule the Veteran for a VA examination to determine the etiology of any acquired psychiatric disability (other than PTSD).  A VA psychiatrist examined the Veteran and provided the requested opinion in September 2016.  (See September 2016 VA Mental Disorders Disability Benefits Questionnaire (DBQ)).  The matter has returned to the Board for further appellate consideration. 

After the RO's issuance of a November 2016 Supplemental Statement of the Case (SSOC), wherein it addressed the issue on appeal, additional VA treatment and examination reports were received into the record.  As these records show treatment for physical disorders, they are not pertinent to the issue on appeal.  Thus, a remand to have the RO initially consider this evidence in an SSOC is not required.  38 C.F.R. § 20.1304 (2016).  A remand, however, is required for reasons that are outlined below.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claim, additional substantive development is required.  Specifically, the AOJ should obtain an addendum opinion from the VA psychiatrist who authored the September 2016 opinion.  

As noted in the Introduction, the Board remanded the claim in June 2016 because it determined that a June 2014 VA psychiatrist's opinion was unresponsive to its July 2013 remand directives.  The Board noted that the June 2014 VA psychiatrist did not provide an opinion as to whether any acquired psychiatric disorder, such as the diagnosed mood disorder and ADD, was at least as likely as not (50 percent or greater probability) to have had its onset during service, or was related to any events that occurred in service.  In addition, the VA psychiatrist did not express an opinion as to whether the Veteran's in-service psychotic episode in August 1982 was more likely than not (greater than 50 percent probability) a result of alcohol or drugs, as specifically directed by the Board in its July 2013 remand directives.  Thus, because there had not been compliance with the Board's July 2013 remand directives, the Board requested an addendum opinion from the June 2014 VA psychiatrist, or other reviewing clinician, as to the issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD).  

Pursuant to the Board's June 2016 remand directive, a VA psychiatrist (other than the June 2014 VA psychiatrist) examined the Veteran and provided the requested opinion.  After a mental status evaluation, the VA psychiatrist diagnosed the Veteran with ADD; anxiety and mood disorders; and an alcohol abuse disorder.  The VA examiner concluded that the Veteran's ADD was a neurobiological condition and was evident prior to active duty service; his anxiety and mood disorders were secondary to the stressors of his spouse's illness; and, that it was at least as likely as not (50 percent probability or greater) that the in-service August 1982 psychotic episode was due to alcohol or drugs.  The September 2016 VA psychiatrist opined that the Veteran's reported two episodes of psychosis were in the context of substance use, thus, the only criteria per Diagnostic Statistical Manual 5 that they met were substance-inducted psychotic episode, that had since resolved.  Regarding the etiology of the Veteran's ADD, the VA examiner further maintained the Veteran had a strong family history of ADD in his sister and daughter, and that it was less likely than not that it had been worsened by his time in the service.  (See September 2016 VA Mental Disorders DBQ).  

The Board finds the September 2016 VA psychiatrist's opinion to be deficient in evaluating the claim.  First, the September 2016 VA psychiatrist opined that the Veteran did not have an adjustment disorder; thus, she did not provide an opinion as to its etiology, nor did she comment on a June 2012 VA examiner's opinion that the Veteran's psychiatric symptoms, as related to an in-service fire aboard ship, were thought to have been consistent with the diagnosis of an adjustment disorder.  Notwithstanding the foregoing, the Veteran, as noted by the Board in its June 2016 remand, has been diagnosed, in part, with an adjustment disorder during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board finds that the claim must be remanded again to obtain a supplemental opinion from the September 2016 VA psychiatrist, or other similarly qualified clinician, as to the etiology of the Veteran's diagnosed adjustment disorder, as requested by the Board in its June 2016 remand directives.  

The Board also finds that a supplemental opinion from the September 2016 VA psychiatrist is required to address the appropriate standard as to the preexisting component of the Veteran's diagnosed ADD.   The VA examiner opined that the Veteran's ADD was a neurobiological condition, that it was evident prior to active duty service and that it had not been worsened by his time in the service.  The September 2016 VA psychiatrist did not state whether there was clear and unmistakable evidence that the Veteran's ADD had preexisted the Veteran's entrance into active duty in June 1981 and clear and unmistakable evidence that the ADD had not been aggravated therein.  In Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993), the United States Court of Appeals for Veterans Claims (Court) held that anything less than absolute certainty in a medical opinion was not sufficient to constitute clear and unmistakable evidence to rebut the presumption of soundness.  Here, the VA examiner's language, although certainly expressing some degree of conviction, does not satisfy the "onerous" and "very demanding" clear-and-unmistakable-evidence standard.  Thus, the Board finds that an addendum opinion is needed from the September 2016 VA psychiatrist to address the June 2012 VA examiner's opinion with respect to the diagnosis of an adjustment disorder and to provide the proper legal standard with respect to the diagnosis of ADD. 

Accordingly, the case is REMANDED for the following action:

1.  Secure a VA addendum opinion from the VA psychiatrist, who authored the September 2016 Mental Disorders examination.  If the September 2016 VA psychiatrist is no longer available, another qualified VA clinician must provide the addendum opinion.  The electronic record must be made available for review and the addendum report must state whether such review was accomplished. 

The September 2016 VA physician (or other qualified VA clinician), must provide an addendum medical opinion separately answering the following questions as they relate to the claim for service connection for an acquired psychiatric disorder (other than PTSD), notably the diagnosed adjustment disorder and ADD: 

(a)  Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's diagnosed adjustment disorder had its onset during or is otherwise etiologically related to his period of service? (The examiner is hereby advised that the Veteran has been diagnosed with an adjustment disorder for purposes of this remand.)  If the examiner concludes that the Veteran has never met the criteria for a diagnosis of adjustment disorder, he or she should so indicate and explain why.  In such a case, the examiner need not provide an opinion.

The September 2016 VA psychiatrist (or other reviewing clinician) must comment on a June 2012 VA examiner's opinion that the Veteran's psychiatric symptoms, as related to an in-service fire aboard ship, were thought to have been consistent with an adjustment disorder.

The September 2016 psychiatrist, or other qualified clinician, is hereby advised that according to the United States Army and Joint Services Records Research Center (JSRRC), USS HUNLEY's deck logs dated, January 13, 1982, documented a fire in the stacks that resulted in six soldiers being injured with first through third degree burns.  No deaths were recorded.

(b)  Regarding the Veteran's diagnosed ADD, the September 2016 VA psychiatrist (or other reviewing clinician) must state whether it is "clear and unmistakable" ("undebatable" or "obvious" or "absolutely certain") that the Veteran had ADD prior to entering active military service in June 1981? 

(c)  If the Veteran did clearly and unmistakably have ADD prior to military service, is it "clear and unmistakable" ("undebatable" or "obvious" or "absolutely certain") that it did NOT permanently increase in severity beyond its natural progression during military service from June 1981 to December 1982?

(d)  In making the above determinations, the September 2016 VA psychiatrist (or other reviewing clinician)
must directly answer the above questions as written.  It is essential the reviewer utilize the appropriate language.  Previously, the September 2016 VA psychiatrist had stated that the Veteran's ADD was a neurobiological condition, that it was evident prior to active duty service and that it had not been worsened by his time in the service instead of whether there was clear and unmistakable evidence that it had preexisted military service and (italics added for emphasis) clear and unmistakable evidence that it was NOT aggravated therein beyond its natural progression.

The September 2016 VA physician (or other qualified clinician), must provide a complete explanation (rationale) for his or her respective opinions.  If any opinion cannot be provided without resort to mere speculation, the September 2016 VA physician (or other qualified clinician) shall provide a complete explanation for why this is so.  In so doing, the September 2016 VA physician (or other qualified clinician) shall specifically indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for an acquired psychiatric disability (other than PTSD), to include schizophrenia, cannabis delusional disorder, ADD, depression and adjustment and mood disorders.

If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and afford them the appropriate time period for a response before the appeal is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

